394 F.2d 988
RAST, GREGORY & DEAN, INC., suing for the Use and Benefit of Cowin Equipment Company, Inc., Appellant,v.NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA., Appellee.
No. 25176.
United States Court of Appeals Fifth Circuit.
May 29, 1968.

Appeal from the United States District Court for the Northern District of Alabama; Seybourn H. Lynne, Judge.
W. S. Pritchard, Jr., John Harris Harper, Birmingham, Ala., Pritchard, McCall & Jones, Birmingham, Ala., of counsel, for appellant.
Thomas R. Elliott, Jr., London, Yancey, Clark & Allen, Birmingham, Ala., for appellee.
Before TUTTLE and DYER, Circuit Judges, and MEHRTENS, District Judge.
PER CURIAM:


1
We are in agreement with the findings of fact and the conclusions of law made by the District Court. The judgment is


2
Affirmed.